UNIVERSAL FOREST PRODUCTS, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 24, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22684 UNIVERSAL FOREST PRODUCTS, INC. (Exact name of registrant as specified in its charter) Michigan 38-1465835 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2801 East Beltline NE, Grand Rapids, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (616) 364-6161 NONE (Former name or former address, if changed since last report.) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of September 24, 2011 Common stock, no par value TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION. Item 1. Financial Statements. Consolidated Condensed Balance Sheets at September 24, 2011, December 25, 2010 and September 25, 2010. 3 Consolidated Condensed Statements of Earnings for the Three and Nine Months Ended September 24, 2011 and September 25, 2010. 4 Consolidated Condensed Statements of Equity for the Nine Months Ended September 24, 2011 and September 25, 2010. 5 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 24, 2011 and September 25, 2010. 6 Notes to Consolidated Condensed Financial Statements. 7 - 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 - 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 31 Item 4. Controls and Procedures. 31 PART II. OTHER INFORMATION. Item 1. Legal Proceedings - NONE. Item 1A. Risk Factors - NONE. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults upon Senior Securities - NONE. Item 4. (Removed and Reserved). Item 5. Other Information. 32 Item 6. Exhibits. 33 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (in thousands, except share data) September 24, December 25, September 25, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories: Raw materials Finished goods Assets held for sale - Refundable income taxes - Other current assets TOTAL CURRENT ASSETS OTHER ASSETS GOODWILL INDEFINITE-LIVED INTANGIBLE ASSETS OTHER INTANGIBLE ASSETS, net PROPERTY, PLANT AND EQUIPMENT: Property, plant and equipment Accumulated depreciation and amortization ) ) ) PROPERTY, PLANT AND EQUIPMENT, NET TOTAL ASSETS $ $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ $ Accrued liabilities: Compensation and benefits Income taxes - - Other Current portion of long-term debt and capital lease obligations TOTAL CURRENT LIABILITIES LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, less current portion DEFERRED INCOME TAXES OTHER LIABILITIES TOTAL LIABILITIES EQUITY: Controlling interest shareholders' equity: Preferred stock, no par value; shares authorized 1,000,000; issued and outstanding, none Common stock, no par value; shares authorized 40,000,000; issued and outstanding 19,556,008, 19,333,122 and 19,291,486 $ $ $ Additional paid-in capital Retained earnings Accumulated other comprehensive earnings Employee stock notes receivable ) ) ) Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ See notes to unaudited consolidated condensed financial statements. 3 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 24, September 25, September 24, September 25, NET SALES $ COST OF GOODS SOLD GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES NET LOSS ON DISPOSITION OF ASSETS, EARLY RETIREMENT, AND OTHER IMPAIRMENT AND EXIT CHARGES EARNINGS FROM OPERATIONS INTEREST EXPENSE INTEREST INCOME ) EARNINGS BEFORE INCOME TAXES INCOME TAXES NET EARNINGS LESS NET EARNINGS ATTRIBUTABLE TO NONCONTROLLING INTEREST ) NET EARNINGS ATTRIBUTABLE TO CONTROLLING INTEREST $ EARNINGS PER SHARE - BASIC $ EARNINGS PER SHARE - DILUTED $ WEIGHTED AVERAGE SHARES OUTSTANDING WEIGHTED AVERAGE SHARES OUTSTANDING WITH COMMON STOCK EQUIVALENTS See notes to unaudited consolidated condensed financial statements. 4 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. CONSOLIDATED CONDENSED STATEMENTS OF EQUITY (Unaudited) (in thousands, except share and per share data) Controlling Interest Shareholders' Equity Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Earnings Employees Stock Notes Receivable Noncontrolling Interest Total Balance at December 26, 2009 $ ) $ $ Comprehensive income: Net earnings Foreign currency translation adjustment 78 Total comprehensive earnings Purchase of additional noncontrolling interest ) ) ) Capital contribution from noncontrolling interest Distributions to noncontrolling interest ) ) Cash dividends - $0.200 per share ) ) Issuance of66,384 shares under employee stock plans 66 Issuance of 76,710 shares under stock grant programs 77 57 Issuance of 7,911 shares under deferred compensation plans 8 (8 ) - Repurchase of 144,900 shares ) ) ) Tax benefits from non-qualified stock options exercised Expense associated with share-based compensation arrangements Accrued expense under deferred compensation plans Issuance of 1,298 shares in exchange for employees' stock notes receivable 1 49 ) - Notes receivable adjustment (1
